DETAILED ACTION
This action is responsive to the application No. 16/941,049 filed on July 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 reading on Figs. 3A and 4 in the reply filed on 05/04/2022 is acknowledged.  The Applicants indicated that claims 1, 2, and 4-9 read on the elected species.  Claims 3 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0027829) in view of Tazoe (US 2018/0286904).

Regarding Claim 1, Wu (see, e.g., Fig. 4), teaches an image sensing device comprising:
a pixel array including a plurality of unit pixels, each of which is configured to generate a pixel signal in response to incident light (see, e.g., pars. 0004, 0021);5
wherein the pixel array includes:
a substrate layer 200 including a plurality of photoelectric conversion elements 200a-d configured to convert the incident light into an electric signal (see, e.g., par. 0021);
a plurality of microlenses 206 formed over the substrate layer 200 to 10respectively correspond to the photoelectric conversion elements 208a-d, and configured to converge the incident light into the corresponding photoelectric conversion elements 208a-d (see, e.g., par. 0022);
a plurality of color filters 204 disposed between the plurality of photoelectric conversion elements 208a-d and the plurality of microlenses 206 and 15configured to transmit light at predetermined wavelengths to corresponding photoelectric conversion elements 208a-d (see, e.g., par. 0022); and
one or more grid structures 208b disposed over the substrate layer 200 at intervals to separate the microlenses 206 from adjacent microlenses 206,20
wherein:
the grid structures 208b have different heights at different locations in the pixel array such that one or more of the grid structures 208b include a top portion protruding from a top surface of an abutting microlens 206.  
Wu does not show that the one or more grid structures 208b is disposed to separate the microlenses 206 and the color filters 204 from adjacent microlenses 206 and the color filters 204.
Tazoe (see, e.g., Fig. 7C), in similar image sensing devices to those of Wu, on the other hand, teaches one or more grid structures 17/19 disposed over the substrate layer 101 at intervals to separate the microlenses 31-33 and the color filters 11-13 from adjacent microlenses 31-33 and the color filters 11-13, to improve the light use efficiency, thereby improving the sensitivity as the image capturing device (see, e.g., par. 0033)
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Wu’s device, one or more grid structures disposed over the substrate layer at intervals to separate the microlenses and the color filters from adjacent microlenses and the color filters, as taught by Tazoe, to improve the light use efficiency, thereby improving the sensitivity as the image capturing device.

Additionally, regarding the limitations in claim 1 that:
“each unit pixel is configured to generate a pixel signal in response to incident light...”;
“a plurality of photoelectric conversion elements configured to convert the incident light into an electric signal”;
“a plurality of microlense10s…, and configured to converge the incident light into the corresponding photoelectric conversion elements”;
“a plurality of color filters… and configured to transmit light at predetermined wavelengths to corresponding photoelectric conversion elements15;
do not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device.
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.
Construing the limitations in claim 1 as (ii) a function, property, or characteristics of the device, the device of Wu and Tazoe, which teach all the claimed structural features as required by claim 1 and functional features as required by a standard image sensing device, would inherently function, or has the property or characteristic related to:
“each unit pixel being configured to generate a pixel signal in response to incident light...” (see, e.g., pars. 0004, 0021);
“a plurality of photoelectric conversion elements configured to convert the incident light into an electric signal” (see, e.g., par. 0021);
“a plurality of microlense10s…, and configured to converge the incident light into the corresponding photoelectric conversion elements” (see, e.g., par. 0022);
“a plurality of color filters… and configured to transmit light at predetermined wavelengths to corresponding photoelectric conversion elements15 (see, e.g., par. 0022);
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 2, Wuand Tazoe teach all aspects of claim 1.  Wu (see, e.g., Fig. 4), teaches that23148908582.1U.S. Patent ApplicationAttorney Docket Number: 088453-8299.US00 the heights of the grid structures 208b are shorter at a center portion of the pixel array than at an edge portion of the pixel array and gradually increase in height as approaching the edge portion of the pixel array (see, e.g., par. 0030).

5 Regarding Claim 6, Wu and Tazoe teach all aspects of claim 1.  Wu (see, e.g., Fig. 4), teaches that the respective microlenses 206 have substantially the same radius of curvature (RoC) (i.e., identical microlenses would possess identical radius of curvature).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0027829) in view of Tazoe (US 2018/0286904) and further in view of Ryu (US 2012/0081587).

Regarding Claim 4, Wu and Tazoe teach all aspects of claim 1.  They do not show that the plurality of microlenses is formed to have different heights depending on their locations in the pixel array.  
10Ryu (see, e.g., Fig. 1), in similar image sensing devices to those of Wu and Tazoe, on the other hand, teaches that the plurality of microlenses is formed to have different heights depending on their locations in the pixel array, to adjust the focal lengths of the microlenses 151-159 and maximize an amount of light incident on photoelectric conversion devices (see, e.g., pars. 0007, 0034).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Wu’s/Tazoe’s device, the plurality of microlenses formed to have different heights depending on their locations in the pixel array, as taught by Ryu, to adjust the focal lengths of the microlenses and maximize an amount of light incident on photoelectric conversion devices.

Regarding Claim 5, Wu, Tazoe, and Ryu teach all aspects of claim 4.  Ryu (see, e.g., Fig. 1), teaches that the plurality of microlenses 151-159 is formed to have different heights h1-h9 depending on their locations in the pixel array such that the heights h1-h9 of the microlenses 151-159 are shorter at a center portion of the pixel array than at an edge portion of the pixel array and gradually increase in height 15as approaching an edge portion of the pixel array (see, e.g., par. 0034).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0027829) in view of Tazoe (US 2018/0286904) and further in view of Kim (US 2019/0157329).

Regarding Claim 7, Wu and Tazoe teach all aspects of claim 1.  Wu/Tazoe do not show that20 the grid structures include:
an air layer; and
a capping film formed to cover the air layer.  
Kim (see, e.g., Fig. 4), in similar image sensors, on the other hand, teaches:
an air layer AG (see, e.g., par. 0042); and
a capping film 140 formed to cover the air layer AG (see, e.g., par. 0042).
The air gaps AG may reduce or prevent light incident upon the first, second, third, and fourth color filters 130, 230, 330, and 430 from being reflected or diffused laterally.  For example, the air gaps AG may reduce or prevent light incident upon the first color filter 130 and then reflected or diffused at the interface between the first color filter 130 and the lower planarization film 120 from infiltrating into other unit pixels P.  That is, the air gaps AG may reduce or minimize crosstalk between the unit pixels P (see, e.g., par. 0071).
 It would have been obvious to one of ordinary skill in the art at the time of filing to have in Wu’s/Tazuo’s device, an air layer and a capping film formed to cover the air layer, as taught by Kim, to reduce or prevent crosstalk between the unit pixels P.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0027829) in view of Tazoe (US 2018/0286904), Kim (US 2019/0157329), and further in view of Hsieh (US 2018/0358392).

Regarding Claim 9, Wu, Tazoe, and Kim teach all aspects of claim 7.  They do not show that the capping film is formed to extend to regions below the color filters.
Hsieh (see, e.g., Fig. 2), on the other hand, teaches imaging devices comprising grid structures 14 having a capping films 22 film formed to extend to regions below the color filters 24 to act as an anti-reflection layer (see, e.g., par. 0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Wu’s/Tazuo’s/Kim’s device, a grid structures having a capping films film formed to extend to regions below the color filters, as taught by Hsieh, to act as an anti-reflection layer.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814